Lupmpkin, C. J.
Was the charge of the Court erroneous % The case referred to, in 16 Ga. R., of Riley, admmistratvix, &c., vs. Griffin, et. al.,p. 141, is quoted as controlling this case. We do not think that case strictly applicable. There, the party went into possession of lot No. 3, under the belief that it was lot No. 2. We held that his possession, under such a mistake, could not ripen into a statutory title. He never intended to claim title to lot No. 3, and never did.
In this case, owing to the obstruction in running out the line of Mr. Mclnfuss’ survey, the true line was probably not *297run. Though there is conflicting evidence upon that point, still, Mclnfuss claimed to the line actually run by the surveyor. When the surveys were located of McCormick and Edwards, they claimed for their boundary the’Mclnfuss survey ; and all parties recognized their line as the true boundary for twenty or thirty, years. The original partiés never claimed any other. Subsequent purchasers under Mclnfuss seek to disturb their line, and set up title to what they are pleased to call and consider the true line, since the bay has been cleared.
The Court said, in 16 Ga. R., already cited, page 150, “ Suppose the line sworn to was not that ma'rked by the original surveyor, still, if it was agreed on by the co-termi-’ nous proprietors, and acquiesced in, and possession to it held for eighteen or twenty years, the parties, and those claiming under them, would be bound by it, no matter when, or by whom, the line was run and chopped.”
Shall the present plaintiff be permitted to disturb the defendant’s possession? We think not. The parties, after acquiescing for such a length of time in the old line, and purchasing in reference to it, should not be permitted, at this late day, to unsettle it. They would bo getting land which they never bought or paid for.
Judgment affirmed.